By Judge Randall G. Johnson
The court has now read the parties’ written submissions in support of counsel’s oral arguments on September 28. The decision of the agency holding that Ms. Bohannon’s June 19, 1998, grievance does not qualify for a hearing will be affirmed.
Ms. Bohannon complains that she was forced to resign because of intolerable conditions at work. While the court agrees that such a complaint might be grievable, her grievance was not submitted in time. The record clearly and affirmatively shows that Ms. Bohannon submitted her resignation, involuntarily or otherwise, on May 14, 1998. Her grievance was not filed until June 19. Since the state’s written Grievance Procedure requires that a grievance be filed within thirty calendar days of the event complained about, her grievance is not timely. The court rejects her argument that her May 14 resignation was conditioned upon her request for leave being denied, thereby making her “official” resignation not effective until sometime after May 14. Her resignation letter contains no such condition. It states “I am resigning today ... .” Emphasis added.
Ms. Bohannon further argues that her grievance is timely because she is also complaining about the agency’s refusal to allow her to withdraw her resignation. Her request for withdrawal was made by letter dated May 20, 1998. The agency responded by letter dated May 21. While both of those dates are within thirty calendar days of the filing of her grievance, the court agrees with the agency that the agency’s refusal to allow her to withdraw her grievance is not, of itself, grievable. Indeed, Ms. Bohannon concedes, as she must, that the decision to allow such withdrawal is a matter of agency discretion. Absent an allegation of some other grievable act, such as racial or *412sex discrimination, retaliation, discipline, etc., a hearing officer would be powerless to require the agency to exercise its discretion to allow withdrawal of the resignation. All of Ms. Bohannon’s grievable complaints, however, occurred at or before the time she resigned, which is more than thirty days before she filed her grievance. She cannot extend the filing period by making a later request to have her resignation withdrawn.